USCA11 Case: 20-11120    Date Filed: 03/30/2021      Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11120
                        Non-Argument Calendar
                      ________________________

                        Agency No. A200-259-037



AGUSTIN CAMPOS RUIZ,

                                                                        Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (March 30, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
             USCA11 Case: 20-11120           Date Filed: 03/30/2021       Page: 2 of 8



       Agustin Campos Ruiz petitions this Court to review the order issued by the

Board of Immigration Appeals (“BIA”) remanding his interlocutory appeal back to

the immigration judge. After finding that the immigration judge was unable to

terminate the removal proceedings without the concurrence of the Department of

Homeland Security (“DHS”), the BIA returned the administrative record to the

immigration judge for further consideration. This Court issued a jurisdictional

question to the parties, which was carried with the case. Because no final order of

removal exists in this case, we lack jurisdiction to review the BIA’s order and

dismiss Campos Ruiz’s petition.

I.     FACTUAL AND PROCEDURAL BACKGROUND 1

       On September 28, 2016, Campos Ruiz’s removal case was administratively

closed due to the exercise of prosecutorial discretion, which DHS did not oppose.2

Campos Ruiz subsequently filed for a Form I-601A provisional waiver (“I-601A

waiver”), which was approved on July 15, 2019. He then filed a motion to recalendar

and terminate the proceedings based on the approved I-601A waiver.                           DHS,

however, opposed the termination of proceedings.                     In December 2019, the

immigration judge denied the motion to terminate proceedings, granted the motion


       1
           The background of this case is based on the limited administrative record before us.
       2
        In the appendix to his initial brief, Campos Ruiz submitted documents not contained in
the administrative record provided to us. Because “the court of appeals shall decide the petition
only on the administrative record on which the order of removal is based,” 8 U.S.C. §
1252(b)(4)(A), we are unable to consider documents that are not part of the administrative record.
                                                  2
          USCA11 Case: 20-11120      Date Filed: 03/30/2021   Page: 3 of 8



to recalendar, and set a hearing for March 2020. Campos Ruiz filed an appeal of the

immigration judge’s decision to the BIA.

      On February 26, 2020, the BIA issued an order returning the administrative

record to the immigration judge. The BIA explained that Campos Ruiz filed an

interlocutory appeal and that ordinarily it did not entertain interlocutory appeals,

except “to address significant jurisdictional questions about the administration of

immigration laws, or to correct recurring problems in the handling of cases by

Immigration Judges.” The BIA also explained that the “[e]lectronic records reveal

that removability [was] established in this case” and that “[o]nce removability has

been established, an Immigration Judge may not terminate proceedings without the

concurrence of DHS.”

      Campos Ruiz then filed this petition for review of the BIA’s decision.

Following his petition, we issued a jurisdictional question to the parties, asking

whether we had jurisdiction to review the BIA’s order. In response, the government

argued that we lacked jurisdiction and urged us to dismiss Campos Ruiz’s petition.

We carried the jurisdictional issue forward with the case.

II.   STANDARD OF REVIEW

      “When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the immigration judge’s decision.” Jeune v.

U.S. Att’y Gen., 810 F.3d 792, 799 (11th Cir. 2016). We determine de novo whether


                                           3
          USCA11 Case: 20-11120      Date Filed: 03/30/2021   Page: 4 of 8



we have subject matter jurisdiction over an order issued by the BIA. Guzman-Munoz

v. U.S. Att’y Gen., 733 F.3d 1311, 1313 (11th Cir. 2013).

III.   ANALYSIS

       On appeal, Campos Ruiz argues that the BIA erred in finding that it was

unable to terminate his removal proceedings. Before we can address the merits of

Campos Ruiz’s petition, however, we must first determine as a threshold matter

whether we have subject matter jurisdiction over his petition. See id.

       Under 8 U.S.C. § 1252(a)(1), we have jurisdiction to review final orders of

removal. Accord Patel v. U.S. Att’y Gen., 334 F.3d 1259, 1261 (11th Cir. 2003).

Section 1252(b)(9) further provides that “[j]udicial review of all questions of law

and fact . . . arising from any action taken or proceeding brought to remove an alien

from the United States under this subchapter shall be available only in judicial

review of a final order under this section.” “[A] ‘final order of removal’ is a final

order ‘concluding that the alien is deportable or ordering deportation.’” Nasrallah

v. Barr, 140 S. Ct. 1683, 1690 (2020) (quoting 8 U.S.C. § 1101(a)(47)(A)).

       Additionally, “[a]n order of removal made by the immigration judge at the

conclusion of proceedings . . . shall become final: (a) Upon dismissal of an appeal

by the [BIA].” 8 C.F.R. § 1241.1; accord Jaggernauth v. U.S. Att’y Gen., 432 F.3d

1346, 1350 (11th Cir. 2005). Thus, a BIA’s order is generally considered non-final

when the BIA remands to the immigration judge for further proceedings. On


                                         4
          USCA11 Case: 20-11120      Date Filed: 03/30/2021   Page: 5 of 8



occasion, however, we have found certain decisions “so closely tied to the removal

of the alien that it can be deemed—in conjunction with the referral to the

immigration judge—as a final order of removal subject to § 1252(a)(1).” See, e.g.,

Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1367 (11th Cir. 2005) (determining that

there was jurisdiction to review an order denying asylum and withholding of removal

applications in a visa waiver program proceeding even though the immigration judge

did not expressly order the alien removed); Del Pilar v. U.S. Att’y Gen., 326 F.3d

1154, 1156 (11th Cir. 2003) (finding that the BIA’s order reversing an immigration

judge’s decision to grant the alien discretionary relief amounted to a final order of

removal, even though the BIA remanded for the limited purpose of designating a

country of removal, as the only issue remaining for the immigration judge to

determine was the country to which the alien would be removed).

      Campos Ruiz concedes that his petition is not seeking review of a final order

of removal. He asserts, however, that he has exhausted all administrative remedies

because the BIA determined that removability was established and that, once

removability is established, an immigration judge cannot terminate the proceedings

without DHS’s concurrence. Therefore, he contends that we should find we have

jurisdiction because he cannot complete the I-601A waiver process unless we

overturn the BIA’s order and, if left unresolved, his approval for the waiver would

be a “nullity.”


                                         5
          USCA11 Case: 20-11120       Date Filed: 03/30/2021   Page: 6 of 8



      We find this argument without merit.        The BIA’s order addressing the

immigration judge’s denial of Campos Ruiz’s motion to terminate proceedings and

remanding the case back to the immigration judge is not a final order of removal.

Additionally, the BIA’s order is not one “so closely tied to the removal of the alien

that it can be deemed . . . as a final order of removal.” See Nreka, 408 F.3d at 1367;

Del Pilar, 326 F.3d at 1156. Although the BIA found removability established, the

immigration judge has not ordered Campos Ruiz removed, and Campos Ruiz may

still apply for cancellation of removal following remand to the immigration judge.

See 8 U.S.C. § 1229b(b); Barton v. Barr, 140 S. Ct. 1442, 1445 (2020). Thus, unlike

Nreka and Del Pillar, there are forms of relief that Campos Ruiz can pursue in the

present proceedings before the immigration judge enters an order of removal.

      Campos Ruiz further argues that he has presented a question of law reviewable

under 8 U.S.C. § 1252(a)(2)(D)—whether an immigration judge has the authority to

terminate removal proceedings where an alien has an approved I-601 waiver.

Although § 1252(a)(2)(D) authorizes us to review “constitutional claims or questions

of law raised upon a petition for review,” the order under review must be a final

order of removal. See Ali v. U.S. Att’y Gen., 443 F.3d 804, 809 (11th Cir. 2006)

(explaining that the REAL ID Act of 2005, which amended § 1252, “had the effect

of restoring some of our jurisdiction to decide the ‘questions of law’ an alien raises

in a petition to review a final order of removal” (emphasis added) (quoting Balogun


                                          6
            USCA11 Case: 20-11120            Date Filed: 03/30/2021         Page: 7 of 8



v. U.S. Att’y Gen., 425 F.3d 1356, 1359 (11th Cir. 2005))). Because our jurisdiction

is limited under § 1252(a)(1) and no final order of removal has been issued for us to

review, we lack jurisdiction to review any question of law raised in the petition.

       Finally, Campos Ruiz contends that we have jurisdiction based on the Fourth

Circuit’s decision in Romero v. Barr, 937 F.3d 282 (4th Cir. 2019). In Romero, the

petitioner sought to apply for a I-601A waiver and moved to administratively close

his removal proceedings. Id. at 286–87. The BIA administratively closed the

proceedings, and DHS moved for reconsideration.                        Id. at 287.       While the

reconsideration motion was pending, the Attorney General issued a precedential

decision concluding that no statute or regulation grants immigration judges or the

BIA general authority to administratively close removal proceedings. Id. Based on

that decision, the BIA granted DHS’s motion, dismissed the petitioner’s appeal, and

ordered him removed to Honduras. Id. The Fourth Circuit determined that it had

jurisdiction to review the BIA’s order under § 1252(a)(5) because the BIA had

issued a final order of removal that dismissed the Romero petitioner’s appeal. See

id. Because no such final order of removal is present in this case, we find Romero

easily distinguishable.3 As such, that decision does not alter our conclusion that we

lack jurisdiction to review Campos Ruiz’s petition.


       3
          Campos Ruiz similarly relies on Ceta v. Mukasey, 535 F.3d 639 (7th Cir. 2008), in which
the Seventh Circuit held that it had jurisdiction under 8 U.S.C. § 1252(a)(2)(B) to review the denial
of a petitioner’s motion for continuance pending the approval of his I-130 petition for alien relative,
                                                  7
            USCA11 Case: 20-11120            Date Filed: 03/30/2021         Page: 8 of 8



IV.    CONCLUSION

       Because no final order of removal exists in this case as the BIA remanded the

case back to the immigration judge for further proceedings, we lack jurisdiction to

review the BIA’s order. We therefore dismiss the petition.

       DISMISSED.




as the BIA’s ruling “operate[d] to nullify [his] statutory right” to apply for an adjustment of status.
Id. at 647 (alterations in original). However, there was likewise a final order of removal present
in Ceta, see id. at 649 n.16, and the BIA had also dismissed the petitioner’s appeal, id. at 644.
Thus, we find Ceta is also inapplicable to Campos Ruiz’s case.
                                                  8